Citation Nr: 1443441	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran and his spouse testified at a Travel Board hearing at the RO.  A transcript of that proceeding has been associated with the Veteran's claims file.

This matter was last before the Board in November 2012, when it was remanded for further evidentiary development.  A review of the claims file reveals substantial compliance with the Board's November 2012 remand instructions, as will be discussed in greater detail below.  See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to the recertification of the instant appeal to the Board, pertinent new evidence has been associated with the Veteran's electronic (VBMS) claims file.  The Veteran has waived his right to have that evidence initially considered by the agency of original jurisdiction (AOJ).  See February 2013 Waiver of AOJ Initial Jurisdiction.  Thus, it is properly before the Board to consider in the first instance.


FINDINGS OF FACT

1.  In February 2007, service connection for a psychiatric disability was denied in an unappealed decision; no notice of disagreement or evidence was received within one year after notice of that decision. 
2.  Evidence received since that February 2007 rating decision is not cumulative of the evidence at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3.  A preponderance of the evidence is against a finding that the Veteran has a psychiatric disability, including PTSD, which had its clinical onset in or is otherwise related to his service; a psychosis was not manifested to a compensable degree within the first post service year.

4.  The Veteran does not have hearing impairment in the right ear as defined by VA.

5.  Left ear hearing loss was noted at the Veteran's entry onto active duty and the evidence shows that left ear hearing loss did not increase in severity during his period of active duty.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision which denied the Veteran's claim of entitlement to service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the February 2007 rating decision in connection with the Veteran's claim of entitlement to service connection for a psychiatric disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A chronic, acquired psychiatric disability, including PTSD, was not incurred in or aggravated by the Veteran's active service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The Veteran does not have right ear hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

5.  Left ear hearing loss was noted upon entry to service and there is no evidence that preexisting left ear hearing loss was aggravated beyond its normal progression by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection for bilateral hearing loss and to reopen a claim for service connection for a psychiatric disability was received in May 2008.  Through the June 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, including how VA determines disability ratings and effective dates.  The Veteran was also afforded notice of the type of evidence necessary to reopen his claim for service connection for a psychiatric disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thereafter, the Veteran was afforded the opportunity to respond.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file and VA treatment records have been associated with the claims file as well.  The Veteran has not identified any medical records outside the claims file as outstanding.

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded a VA psychiatric examination in February 2007.  The Veteran was also afforded VA audiology examinations in December 2012 and April 2014 (VBMS).  As these examinations included a detailed review of the Veteran's symptomatology and the examiners offered etiological opinions with supporting rationales, the Board finds these examinations adequate.  There is no assertion that those VA examinations are somehow inadequate or insufficient.  

The Board is also satisfied that substantial compliance with the Board's November 2012 remand instructions has been achieved.  As discussed above, the Veteran was afforded two VA audiology examinations in December 2012 and April 2014.  The examiners offered detailed opinions as to the nature and etiology of the Veteran's purported bilateral hearing loss.  Likewise, outstanding VA treatment records have been obtained and associated with the Veteran's electronic (VBMS) claims file.  Thus, the Board concludes that substantial compliance with the Board's November 2012 remand instructions has been achieved.  See id.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

A. New and Material Evidence

The RO previously denied the Veteran's claim of service connection by a February 2007 rating decision.  The RO considered service treatment records and VA treatment records dated from December 2002 through July 2009 in denying the Veteran's claim at that time.  In the February 2007 denial, the RO determined that there was no evidence that the Veteran had ever been diagnosed with a psychiatric disability.  By a letter dated March 5, 2007, the Veteran was notified of this decision and of his procedural and his appellate rights.  The Veteran did not indicate any desire to appeal that decision within one year of March 5, 2007.  Further, the Veteran's claim to reopen was not received until May 27, 2008, more than one year after the date notification of the RO's February 2007 rating decision was mailed. Thus, the February 2007 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the February 2007 denial of service connection for an acquired psychiatric disability, numerous VA treatment records, along with a transcript of the June 2012 Travel Board hearing and the report of the January 2009 VA examination, have been associated with the Veteran's claims file.

The Board's focus is directed towards the January 2009 VA examination report.  In that report, the Veteran was diagnosed as having depressive disorder, not otherwise specified (NOS).  This evidence is new as it was not of record at the time of the February 2007 denial of service connection.  It is also material as the February 2007 rating decision denied service connection because there was no evidence that the Veteran had been diagnosed as having any psychiatric disability.  Thus, because new and material evidence has been submitted, the matter is reopened.

B. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

For a veteran who served 90 days or more during a period of war, a chronic disease becoming manifest to a degree of 10 percent or more within one year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002).  Diseases included are psychosis, any of the anxiety states and dysthymic disorder or depressive neurosis.  38 U.S.C.A. § 1112(b)(2)(A)-(C) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013) (see also 38 C.F.R. § 3.384).  This presumption is rebuttable where there is affirmative evidence to the contrary or evidence to establish an intercurrent disease was contracted or injury occurred or the disability is due to the veteran's own willful misconduct.  38 U.S.C.A. § 1113(a) (West 2002). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1. Acquired Psychiatric Disorder

Given that the RO reopened the Veteran's claim of service connection for a psychiatric disorder and adjudicated the claim on the merits, see February 2009 rating decision, the Board may proceed to consider the merits of the claim without prejudice to the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Below, the Board will address the Veteran's purported PTSD and other psychiatric disorders separately.

a. PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV). 38 C.F.R. § 3.304(f) (2013).

An October 2006 VA treatment record by a licensed clinical social worker indicated that a diagnosis of PTSD should be ruled out.

The February 2007 VA examiner (a psychologist) stated that the Veteran does not meet the criteria for PTSD.  Indeed, the examiner listed the criteria for diagnosing PTSD under the DSM-VI and explained that the Veteran does not persistently re-experience his purported stressors.  

A March 2008 treatment record from T.M. (an advanced registered nurse practitioner) notes an assessment of PTSD.  No other information regarding T.M.'s assessment of PTSD is provided in the March 2008 treatment record.  The same is true of July and October 2008 treatment records from T.M.

An October 2008 VA treatment record (from a psychiatric nurse practitioner) rules out a diagnosis of PTSD due to an absence of necessary symptoms under the DSM-IV.

The January 2009 VA examiner (a psychologist) determined that the Veteran does not meet the criteria for PTSD.  The examiner explained that the "[the Veteran] does not mention any complaints related to mania and does not appear to have thought disturbance."  The examiner further stated that "[the] Veterans [sic] symptoms do not meet DSM-IV criteria for PTSD due to insufficient symptoms in terms of low frequency and severity."

There are no further records diagnosing PTSD or ruling out a diagnosis of PTSD.

Generally, diagnoses of PTSD by a mental health professional are presumed to be made in accordance with the DSM-IV. Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  That presumption attaches "unless evidence shows to the contrary."  Id.  In this instance, all diagnoses of PTSD were rendered by T.M., an advanced registered nurse practitioner.  As such, no PTSD diagnosis has been made by a mental health professional.  Accordingly, there is no indication that T.M.'s diagnoses are not presumed to be made in accordance with the DSM-IV.  

In deciding whether the Veteran suffers from PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  Particularly important in the realm of PTSD claims, in order for a service connection for PTSD to be granted the diagnosis of PTSD must be made in accordance with the DSM-IV.  38 C.F.R. § 4.125(a).

The Board affords more probative weight to the two VA examiners' opinions that a diagnosis of PTSD under the DSM-IV is not appropriate.  See Evans, 12 Vet. App. at 30.  First, T.M.'s diagnoses of PTSD are not presumed to have been made in accordance with the DSM-IV, as T.M. is not a mental health professional.  Further, the February 2007 and January 2008 VA examiners, both mental health professionals, ruled out diagnoses of PTSD with express reference to the DSM-IV's diagnostic criteria.  The VA examiners, both of whom are mental health professionals, explained precisely why a diagnosis of PTSD was not appropriate under the DSM-IV.  On the other hand, T.M., a nurse practitioner, merely stated that the Veteran has PTSD.  T.M. provided no basis for why such a diagnosis was appropriate.  Moreover, it is not even clear that T.M.'s diagnosis was made under the DSM-IV, as required under the applicable regulations.  See 38 C.F.R. § 4.125(a).  Given the VA examiners' express reference to the DSM-IV and explanation of why a diagnosis of PTSD under the DSM-IV was not appropriate, coupled with the lack of any evidence that the Veteran has been diagnosed with PTSD under the DSM-IV, the Board concludes that the Veteran has not been diagnosed with PTSD under the DSM-IV.

To the extent that the Veteran himself argues that he has PTSD, he is not competent to render such a diagnosis. The Veteran has not shown sufficient knowledge of the provisions of the DSM-IV to the extent that he is capable of rendering a diagnosis of PTSD under the DSM-IV's criteria.  See generally Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD.  The benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).




b. Acquired Psychiatric Disorder Other than PTSD

The Veteran does carry diagnoses of depressive disorder not otherwise specified (NOS) and polysubstance abuse.  See January 2009 VA Examination Report; October 2008 VA Treatment Report.

To begin, with regard to the diagnosis of polysubstance abuse, primary alcohol and drug abuse and dependence are not disabilities for which service connection may be granted.  38 U.S.C.A. § 105, 38 C.F.R. § 3.301(d).  Although service connection for substance abuse and dependence may be granted on a secondary basis, Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001), in this case the Board notes that the Veteran has no service-connected disabilities so his substance abuse must be considered primary in nature.  Additionally, the Veteran has not contended that his substance abuse/dependence was caused by another medical condition.  Direct service connection is not allowed for polysubstance abuse.  38 U.S.C.A. § 105, 38 C.F.R. § 3.301(d).  

Regarding depressive disorder, a review of the Veteran's service treatment records (STRs) do not show any depressive symptoms at separation.  To that end, the Veteran asserted that his purported PTSD began in March 2006.  See October 2006 Claim.  This is some 36 years following his separation from service.  Clearly, the Veteran's own assertion that his psychiatric problems did not begin until well after service is evidence that a psychiatric disability did not have its onset in service or for many years thereafter.  

Likewise, the evidence does not show that depressive disorder is somehow related to the Veteran's period of active service.  Indeed, the January 2009 VA examiner opined that the Veteran's depressive disorder was not related to the Veteran's period of service.  As rationale, the examiner explained that there was no objective proof that the Veteran's military service caused his depressive disorder.  Instead, the examiner opined that the Veteran's depressive disorder was attributable to substance abuse.  The examiner explained the Veteran's cocaine, alcohol and marijuana dependence is likely to have caused his depression.  The examiner explained how substance abused negatively impacts the "family and interpersonal relationships and occupational functioning."  The examiner also explained the impact of substance abuse on the Veteran's ability to cope appropriately with certain situations.  Given the examiner's thorough opinion and supporting rationale, which explains why the examiner does not believe a depressive disorder is related to service, the Board affords great probative weight to the January 2009 VA examiner's opinion.

To the extent that the Veteran opines that his depressive disorder is related to his period of service, the Board concludes that such an assertion is not competent as the etiology of is a complex medical question beyond the ken of a layperson.  See Jandreau, 492 F.3d at 1376-77.

In conclusion, there is no evidence that a psychiatric disorder manifested in service or for many years thereafter.  Further, the evidence of record, namely the January 2009 VA examiner's opinion, shows that any current psychiatric disorder is not related to the Veteran's period of service.  There is no competent evidence counter to the January 2009 VA examiner's opinion that a depressive disorder is not related to the Veteran's period of service.  Thus, the preponderance of the evidence is against the Veteran's claim and thus the benefit-of-the-doubt doctrine is not for application.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2. Right Ear Hearing Loss

The Veteran asserts that he suffers from bilateral hearing loss due to his military service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran was afforded VA examinations in July 2008 and December 2008.  At both examinations, it was concluded that results from hearing loss testing were unreliable.  Specifically, at the July 2008 VA examination, the examiner stated that "[t]he Veteran did not appear to be putting forth a good faith [effort]."  Likewise, the December 2008 VA examiner stated that "responses to puretone stimuli were inconsistent.  Furthermore [word recognition] scores and observed communication ability were inconsistent w/ puretone thresholds.  Overall reliability is poor."  Given the examiners' statements that the Veteran's right ear hearing test results were not reliable, the Board will not consider those results in determining whether the Veteran has right ear hearing loss for VA purposes.

A May 2013 VA audiology consultation note (VBMS) shows that the Veteran underwent a hearing test at that time.  The audiologist described the results of that testing as fair.  The audiologist, however, did not list the results of that test.  Thus, it is unclear whether the Veteran had right ear hearing loss for VA purposes, see 38 C.F.R. § 3.385, at that time.  

Reliable right ear hearing test results were obtained at the December 2012 VA examination.  There, puretone thresholds, in decibels, were recorded as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
20
25
35
35

The Veteran's speech recognition was rated as 96 percent as a result of the Maryland CNC test.  The examiner concluded that the results were reliable.

The above results, however, do not show that the Veteran suffers from right ear hearing loss for VA purposes.  Auditory thresholds at any frequency are not greater than 40 decibels.  Moreover, auditory thresholds in three frequencies are not greater than 26 decibels.  Finally, the Veteran's speech recognition score under the Maryland CNC test was greater than 94 percent.  

Likewise, the Veteran was afforded another VA examination in May 2014 (VBMS).  There, puretone thresholds, in decibels, were recorded as:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
30
25
25
30

The Veteran's speech recognition was rated as 96 percent as a result of the Maryland CNC test.  The examiner concluded that the results were reliable.

The above results, however, do not show that the Veteran suffers from right ear hearing loss for VA purposes.  Auditory thresholds at any frequency are not greater than 40 decibels.  Moreover, auditory thresholds in three frequencies are not greater than 26 decibels.  Finally, the Veteran's speech recognition score under the Maryland CNC test was greater than 94 percent.  

The Board acknowledges the Veteran's assertions that he was exposed to noise during his active duty.  In this instance, however, the existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110;  see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current claim, the disability for which benefits are being sought. Here, there is no competent medical evidence reflective of right ear hearing impairment as defined under VA regulation 38 C.F.R. § 3.385 at any time during the current claim.

Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for right ear hearing loss is denied.  See 38 U.S.C.A. § 5107.





3. Left Ear Hearing Loss

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  38 U.S.C.A. § 1111 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).  "The presumption [of sound condition] only attaches where there has been an induction examination in which the later complained-of disability was not detected."  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

A preexisting condition will be considered to have been aggravated by military service where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). 

If a pre-existing disorder is "noted" on entering service, in accordance with 38 U.S.C.A. § 1153 the veteran has the burden of showing an increase in disability during service.  If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096 

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Here, the Veteran's enlistment examination report shows a threshold of 55 decibels at 3000 hertz in the left ear.  Thus, a left ear hearing loss was noted upon entrance to service.  See 38 C.F.R. § 3.385 (2013) (hearing loss for VA purposes is shown when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 is 40 decibels or greater).  Therefore, the Veteran's left ear cannot be presumed to have been in sound condition upon his entrance into active service. 

There is no evidence that the Veteran's preexisting left ear hearing loss was aggravated by his period of active service.  There are no complaints of worsening left ear hearing during service.  Moreover, upon separation, the result of a whispered voice test was recorded as 15/15.  See June 1970 Report of Medical Examination.  

The Veteran was afforded a VA examination in December 2012.  There, puretone thresholds, in decibels, were recorded as follows:

12/12 VA Examination
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left Ear
25
30
20
40
35

The examiner compared those results, with those recorded at entrance.

Entrance Examination
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left Ear
15
15
15
55
35

The examiner explained that, as discussed above, the Veteran's left ear hearing loss preexisted his period of active service.  The examiner then stated that the Veteran's left ear hearing loss was not aggravated beyond normal progression during the Veteran's military service.  As rationale, the examiner compared the puretone threshold testing results from the December 2012 VA examination with those from the Veteran's entrance examination.  The examiner explained that there was "no significant change shown on the current audiogram as compared to the enlistment audio, other than improvement at 3kHz."  The examiner concluded that without and significant change, there was no evidence of in-service aggravation of the Veteran's preexisting left ear hearing loss.   The Board finds this opinion highly probative as the examiner offered a clear opinion and supported the opinion with a reasoned rationale.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

To the extent that the Veteran himself argues that his preexisting left ear hearing loss was aggravated by his military service, he is not competent to opine on such a complex medical question.  Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  Indeed, he has not even argued that his hearing worsened during service.  Instead, he indicated that his hearing worsened following service.  See Board Hearing Transcript.  

There is no competent evidence counter to the December 2012 VA examiner's probative opinion that the Veteran's left ear hearing loss, which was noted upon entry to service, was not aggravated beyond its normal progression during the Veteran's military service.  Thus, the preponderance of the evidence is against the Veteran's claim of service connection for a left ear hearing loss.  Left ear hearing loss was noted upon entry into service.  There is no evidence of any worsening of left ear hearing loss during service and, as discussed above, the probative opinion of the December 2012 VA examiner concluded that preexisting left ear hearing loss was not aggravated by military service.  There is no counterevidence.  The preponderance of the evidence is, accordingly, against the Veteran's claim.  The benefit-of-the-doubt doctrine is not for application in this case and the claim of service connection for left ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

New and material evidence having been submitted, the claim of service connection for an acquired psychiatric disorder is reopened; to this limited extent, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


